This is a suit in the nature of an accounting between Smith and Wilkinson, copartners, who were engaged principally in buying and selling livestock. It is agreed that inquiry should be limited to certain livestock sold at public sale in the name of Emil Crop. This controversy arises over the proceeds of the sale. The trial court found that Smith and his brother-in-law, Crop, entered into a conspiracy to defraud Wilkinson out of his interests therein, and rendered judgment in favor of such copartners against Crop for $696.25. Judgment was also had against Smith in favor of Wilkinson for $215. There are no questions of law involved. We *Page 370 
have carefully reviewed the evidence and concur in the findings and conclusions of the lower court. The decree is affirmed, and respondent is allowed costs and disbursements.          AFFIRMED.